PER CURIAM.
The statement of facts contained in this case is not sufficient to enable the court to render judgment. It does not appear therein either that Edward Peirson is dead, or that William L. Peirson has attained the age of 21 years. The questions discussed in the briefs are based on the assumption that the trust under the will of William G. Peirson did not terminate until after the death of the widow, and yet that fact is not made to appear in the agreed statement. This defect may be remedied, under the last clause of section 1281 of the Code of Civil Procedure, by the filing of an additional statement, if the parties so elect; such statement to be filed within 10 days.